Citation Nr: 0832684	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-40 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife, G.H.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
September 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The veteran testified at a VA Central Office (VACO) hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board 
in April 2005.  A transcript of that proceeding is on file.  
Later that month, he submitted additional evidence in support 
of his claim for PTSD and waived his right to have the 
evidence initially considered by the RO.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2007).  

The Board issued a decision in January 2006 dismissing - as 
withdrawn, the veteran's claim for service connection for an 
unspecified disability related to Agent Orange exposure and 
remanding his claim for PTSD for further development and 
consideration.  The remand was via the Appeals Management 
Center (AMC).

Regrettably, the Board must again remand the PTSD claim to 
the RO via the AMC for still further development and 
consideration.


REMAND

In the July 2008 supplemental statement of the case (SSOC), 
issued following the Board's prior remand, the AMC continued 
to deny the veteran's claim for service connection for PTSD, 
concluding "the record fails to provide credible evidence of 
a claimed in-service stressor."



Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).

Setting aside for the moment the question of whether the 
veteran experienced a stressful incident during his military 
service, the first and perhaps more fundamental requirement 
is that he has the DSM-IV diagnosis of PTSD to at least 
confirm he has this claimed condition.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

In January 2008, on remand, the AMC provided the veteran a VA 
Compensation and Pension Examination (C&P Exam), in part, to 
determine whether he meets the DSM-IV criteria for a 
diagnosis of PTSD.  The evaluating VA examiner specifically 
addressed these DSM-IV criteria and diagnosed PTSD, thereby 
confirming the veteran has it.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation may only be awarded to an applicant who 
has a disability existing on the date of the application, and 
not for a past disability).

Interestingly, in its July 2008 SSOC, the AMC states, in 
concluding that the requirement of a diagnosis of PTSD had 
been met, that "[s]ervice connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition."  A "clear" diagnosis of PTSD is no longer 
required, however.  Rather, a diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
simply mandates that, for VA purposes, all mental disorder 
diagnoses must conform to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (i.e., DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  So, in any event, there is no disputing the 
veteran has the current, required, 
DSM-IV diagnosis of PTSD.



The Board must now turn to the question of whether the 
veteran also experienced a stressor during his military 
service to support this DSM-IV diagnosis of PTSD.  
See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service, to support a diagnosis of PTSD, will 
vary depending on whether the veteran "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes the veteran engaged in combat 
with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).

Where, however, VA determines either that the veteran did not 
engage in combat with the enemy and was not a POW, or that 
his stressors do not relate to combat, his lay statements, by 
themselves, will not be sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other credible evidence which 
corroborates the stressor. 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2007); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  And this corroborating evidence 
cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

As previously mentioned, in January 2008 a VA examiner 
diagnosed the veteran with PTSD and, in so doing, accepted as 
true the veteran's account of his stressors during service.  
However, as also mentioned, a medical opinion diagnosing PTSD 
or accepting the veteran's description of his experience as 
credible in the course of providing a PTSD diagnosis does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  See Cohen at 142 ; also see Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996) and Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).

In support of his claim, the veteran has provided a history 
of various stressors, including exposure to hostile fire from 
small arms and mortars while assigned to the 160th Heavy 
Equipment Maintenance Company (160th HEM Co) in Cha Rang 
Valley, Qui Nhon, Vietnam.  He testified during his hearing 
in April 2005 that he was there for three months, beginning 
in October 1968, and was subject to hostile fire from small 
arms and mortars.  His representative requested that unit 
records be obtained for the 160th HEM Co to verify this 
alleged stressor.  In January 2006, the Board remanded the 
claim for PTSD, instructing the RO (AMC) to obtain these unit 
records.  

To classify the appellant as a combat veteran, and thereby 
entitlement him to the lesser burden of proof mentioned for 
establishing the actual occurrence of the stressors he 
claims, he must have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  And this determination must be resolved 
on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 
1999).  However, that said, the fact that a veteran who had a 
noncombatant military occupational specialty (MOS) was 
stationed with a unit that was present while enemy attacks 
occurred would strongly suggest that he was, in fact, exposed 
to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 
(2002) (base subjected to rocket attacks during time that 
veteran was stationed at the base).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  Moreover, a stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

Concerning this, the veteran's DD Form 214 confirms he served 
in Vietnam, but he was not awarded any medals or 
commendations indicative of combat.  His military 
occupational specialty (MOS) was a stock control and 
accounting specialist.  Therefore, in order for him to 
establish the occurrence of an in-service stressor for the 
purposes of his claim, objective evidence must corroborate 
his assertion of having been exposed to hostile fire from 
small arms and mortars while assigned to the 160th HEM Co.  
See Cohen, 10 Vet. App. at 147; see also Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994); and Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

The record includes a letter and documents provided by the 
U.S. Army & Joint Services Record Research Center (JSRRC) 
detailing the history of the 160th HEM Co in Vietnam.  The 
JSSRC documents provide that the Qui Nohn Tactical Operations 
Center reported that at 0020 hours on December 15, 1968, Camp 
42 received approximately twelve rounds of mortar fire.  The 
veteran's service personnel records document that he was 
assigned to the 160th HEM Co in Vietnam from October 1968 
until September 1969.  He asserts that he was assigned to the 
160th HEM Co for three months, beginning in October 1968, but 
that during December 1968 he joined the Special Services and 
served with them until June 1969, at which time he returned 
to the 160th HEM Co.  

In its July 2008 SSOC continuing to deny his claim, the AMC 
concluded that as there was no evidence specifically 
documenting the veteran was at Camp 42 during the December 
15, 1968 mortar attack, the objective evidence was lacking 
and, therefore, that he was not entitled to service 
connection for his PTSD.  But according to the holdings in 
Pentecost and Suozzi, the AMC created an impermissible burden 
of proof in establishing the occurrence of this claimed 
event.  The Board, therefore, finds that the record shows the 
veteran experienced a stressor during service while stationed 
in Vietnam for the purpose of establishing his entitlement to 
service connection for his PTSD; specifically, he experienced 
mortar fire while there, albeit as a noncombat soldier.

The Board next turns to the remaining requirement for 
establishing the veteran's entitlement to service connection 
for PTSD - namely, that there is a medical nexus (i.e., 
etiological link) between his current diagnosis of this 
condition and the 
mortar-fire stressor mentioned.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As previously mentioned, VA provided the veteran a C&P Exam 
in January 2008, specifically to assist in making this 
important determination.  Although the record contains an 
extensive history of the veteran's treatment for PTSD, 
including VA psychologists and psychiatrists referring to his 
PTSD as "combat" or "combat related," the record fails to 
provide an opinion specifically addressing the etiology of 
his PTSD.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Here, for the reasons and bases mentioned, the veteran has a 
competent diagnosis of PTSD, an independently verified in-
service stressor (the mortar fire attacks), and an indication 
that his PTSD may be related to that stressor.  However, 
there is insufficient competent medical evidence for VA to 
make a determination on his claim because the medical opinion 
requested following the Board's prior remand did not provide 
this necessary information.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (the veteran is entitled, as a matter of 
law, to compliance with remand directives).



Accordingly, this case is again REMANDED for the following 
action:

1.  If possible, have the VA clinical 
psychologist that examined the veteran in 
January 2008, following the Board's prior 
remand, submit an addendum to the report 
of that evaluation indicating whether it 
is at least as likely as not that his 
current DSM-IV diagnosis of PTSD is 
attributable to his military service - 
and, in particular, to his independently 
confirmed stressor of having been exposed 
to mortar attacks while stationed in 
Vietnam.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for a review of 
the pertinent medical and other history.

If, for whatever reason, it is not 
possible to have this same VA examiner 
comment further, then have the veteran 
reexamined by someone equally qualified 
to make this important determination.  If 
that is necessary, advise the veteran 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences on his claim.

2.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative 
another SSOC and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




